DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein an end of the isolation frame is provided a carrier, and the first conductive portion and the second conductive portion are separately mounted on two opposite sides of the carrier must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitations a carrier, and the first conductive portion and the second conductive portion are separately mounted on two opposite sides of the carrier is vague and indefinite. The examiner is unclear on how is the carrier portion different from the isolation frame. They appear to be the same part. There is no clear drawing showing that they are two different pieces. For examing purpose the examiner will assume they are integrally the same piece.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Smith (US 5,175,525).
	Regarding claim 1, Smith (figures 3a-6 and Col 4, lines 45-67-Col 7, lines 1-45) discloses a first coil set (110/130) having an isolation frame (140) (see figure 3d/figure 6); and a second coil set (160/190/230), having an open first winding body, wherein the first winding body has two ends which are out of contact with each other (see figures 4a/4b), one of the two ends has a first conductive portion projecting from the first winding body (see figures 4a/4b), another one of the two ends has a connecting end from which an open second winding body is integratedly outward extended, and a terminal of the second winding body has a second conductive portion which is outward protrudent(see figures 4a/4b); wherein the connecting end comprises a bent portion which makes the second winding body(see figures 4a/4b) and the first winding body arranged in the same direction so that the second winding body (see figures 4a/4b) and the first winding body (230/190/160) are attached on two opposite sides of the isolation frame(see figures 5/6).
Regarding claim 2, Smith (Col 5, lines 10-45) discloses wherein the isolation
 frame is made of insulative material covering the first coil set.
Regarding claim 3, Smith (Col 5, lines 10-45) discloses wherein the isolation frame is formed by insulative material in advance to be surrounded by the first coil set.
Regarding claim 4, Smith (figures 5/6) discloses wherein an inner hole is
formed in the first coil set corresponding to winding holes of the first winding body and the second winding body.
Regarding claim 7, Smith (figure 6) discloses wherein an end of the
 isolation frame is provided a carrier, and the first conductive portion and the second conductive portion are separately mounted on two opposite sides of the carrier. Note: For examing purpose the examiner will assume the frame and the carrier part are integrally the same piece.
Regarding claim 10, Smith (figures 3a-6 and Col 4, lines 45-67-Col 7, lines 1-45) discloses a first coil set (110/130) having an isolation frame(140) (see figure 3d/figure 6); and a second coil set (160/190/230), having continuous open first winding bodies (see figures 4a/4b), wherein the first winding bodies have a first conductive portion projecting from the first winding bodies and connecting ends from which continuous open second winding bodies are integratedly outward extended with the same direction (see figures 4a/4b), and a terminal of the second winding bodies has a second conductive portion which is outward protrudent (see figures 4a/4b); wherein each of the connecting ends comprises a bent portion which makes the second winding bodies (see figures 4a/4b), and the first winding bodies arranged in the same direction so that the second winding bodies and the first winding bodies are attached on two opposite sides of the isolation frame.(see figures 5/6). 

2.	Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Kyoso et al. (US 6,522, 233).
Regarding claim 1, Kyoso et al. (figures 3-5a and Col 9, lines 1-67-Col 10, lines 1-30) discloses a first coil set (2) having an isolation frame (7a/8) (see figures 3-5); and a second coil set (1), having an open first winding body, wherein the first winding body has two ends which are out of contact with each other (see figure 3), one of the two ends has a first conductive portion projecting from the first winding body (see figure 3), another one of the two ends has a connecting end from which an open second winding body is integratedly outward extended, and a terminal of the second winding body has a second conductive portion which is outward protrudent (see figure 3); wherein the connecting end comprises a bent portion which makes the second winding body(see figures 3/5a) and the first winding body arranged in the same direction so that the second winding body (see figures 3/5a) and the first winding body (1) are attached on two opposite sides of the isolation frame (see figure 5a).
Regarding claim 2, Kyoso et al. (Col 8, lines 25-45) discloses wherein the isolation frame is made of insulative material covering the first coil set.
Regarding claim 3, Kyoso et al. (Col 8, lines 25-45) discloses wherein the isolation frame is formed by insulative material in advance to be surrounded by the first coil set.
Regarding claim 4, Kyoso et al. (figure 3) discloses wherein an inner hole is
formed in the first coil set corresponding to winding holes of the first winding body and the second winding body.
Regarding claim 5, Kyoso et al. (figure 3 and Col 8, lines 30-40) discloses wherein the isolation frame is provided with a positioning trough corresponding to both the first winding body and the second winding body in contour.
Regarding claim 7, Kyoso et al. (figures 3/5a) discloses wherein an end of the
 isolation frame is provided a carrier, and the first conductive portion and the second conductive portion are separately mounted on two opposite sides of the carrier. Note: For examing purpose the examiner will assume the frame and the carrier part are integrally the same piece.
Regarding claim 10, Kyoso et al. (figures 3-5a and Col 9, lines 1-67-Col 10, lines 1-30) discloses a first coil set (2) having an isolation frame(7a/8) (see figures 3d-5); and a second coil set (1), having continuous open first winding bodies (see figure 3), wherein the first winding bodies have a first conductive portion projecting from the first winding bodies and connecting ends from which continuous open second winding bodies are integratedly outward extended with the same direction (see figure 3), and a terminal of the second winding bodies has a second conductive portion which is outward protrudent (see figures 3/5a); wherein each of the connecting ends comprises a bent portion which makes the second winding bodies (see figures 3/5a), and the first winding bodies arranged in the same direction so that the second winding bodies and the first winding bodies are attached on two opposite sides of the isolation frame.(see figure 5a). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,175,525) in view of Tsai et al. (US 7,911,309).
	Regarding claim 6, Smith discloses first coil set (220) and the contacts (222/224) are exposed from the isolation frame (see figure 5) but does expressly discloses wherein the first coil set is a conductive pattern disposed on an insulative substrate a side of the insulative substrate is provided with contacts connected with the conductive pattern.
Tsai et al. (figures 9-10) discloses the first coil set is a conductive pattern (411)  disposed on an insulative substrate (41) a side of the insulative substrate is provided with contacts connected with the conductive pattern.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first coil set is a conductive pattern disposed on an insulative substrate a side of the insulative substrate is provided with contacts connected with the conductive pattern as taught by Tsai et al. to the inductive device of Smith so as to improve voltage regulation, while also improving electrical safety distance and allowing for more electronic components to be easily attached to the inductive component.

4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,175,525) in view of Chida et al. (US 11,276,522).
Regarding claim 8, Smith discloses all the limitations as noted above but does not expressly discloses wherein a protrusion is formed between the connecting end and the first conductive portion and between the connecting end and the second conductive portion.
Chida et al. (figures 1/3 and Col 5, lines 35-60) discloses a protrusion (21c or 22c) is formed between the connecting end and the first conductive portion and between the connecting end and the second conductive portion.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a protrusion is formed between the connecting end and the first conductive portion and between the connecting end and the second conductive portion as taught by Tsai et al. to the inductive device of Smith so as to reduce the chances of a short circuit occurring.
5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,175,525) in view of Miyamoto et al. (US 2015/0318098).

Regarding claim 9, Smith discloses all the limitations as noted above but does not expressly discloses wherein the coil module is covered by an isolation layer with exposing the first conductive portion and the second conductive portion.
Miyamoto et al. (figure 4 and para 0038) discloses wherein the coil module (2/3) is covered by an isolation layer (5) with exposing the first conductive portion and the second conductive portion.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the coil module is covered by an isolation layer with exposing the first conductive portion and the second conductive portion as taught by Miyamoto et al. to the inductive device of Smith so as to protect the inductive device from outside elements thereby reducing the chances of the inductive device being damaged.

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kyoso et al. (US 6,522, 233) in view of Tsai et al. (US 7,911,309).
	Regarding claim 6, Kyoso et al. discloses first coil set (3) and the contacts (see figure 3) are exposed from the isolation frame (7a/8) (see figure 3) but does expressly discloses wherein the first coil set is a conductive pattern disposed on an insulative substrate a side of the insulative substrate is provided with contacts connected with the conductive pattern.
Tsai et al. (figures 9-10) discloses the first coil set is a conductive pattern (411)  disposed on an insulative substrate (41) a side of the insulative substrate is provided with contacts connected with the conductive pattern.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first coil set is a conductive pattern disposed on an insulative substrate a side of the insulative substrate is provided with contacts connected with the conductive pattern as taught by Tsai et al. to the inductive device of Kyoso et al. so as to improve voltage regulation, while also improving electrical safety distance and allowing for more electronic components to be easily attached to the inductive component.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kyoso et al. (US 6,522,233) in view of Chida et al. (US 11,276,522).
Regarding claim 8, Kyoso et al. discloses all the limitations as noted above but does not expressly discloses wherein a protrusion is formed between the connecting end and the first conductive portion and between the connecting end and the second conductive portion.
Chida et al. (figures 1/3 and Col 5, lines 35-60) discloses a protrusion (21c or 22c) is formed between the connecting end and the first conductive portion and between the connecting end and the second conductive portion.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a protrusion is formed between the connecting end and the first conductive portion and between the connecting end and the second conductive portion as taught by Tsai et al. to the inductive device of Kyoso et al. so as to reduce the chances of a short circuit occurring.
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kyoso et al. (US 6,522,233) in view of Miyamoto et al. (US 2015/0318098).
Regarding claim 9, Kyoso et al. discloses all the limitations as noted above but does not expressly discloses wherein the coil module is covered by an isolation layer with exposing the first conductive portion and the second conductive portion.
Miyamoto et al. (figure 4 and para 0038) discloses wherein the coil module (2/3) is covered by an isolation layer (5) with exposing the first conductive portion and the second conductive portion.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the coil module is covered by an isolation layer with exposing the first conductive portion and the second conductive portion as taught by Miyamoto et al. to the inductive device of Kyoso et al. so as to protect the inductive device from outside elements thereby reducing the chances of the inductive device being damaged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837